SCHEDULE A to the SUB-ADVISORY AGREEMENT Dated October 16, 2014 between FACTOR ADVISORS, LLC and PENSERRA CAPITAL MANAGEMENT, LLC As Amended June 12, 2015 Sub-Advisory Fee. Pursuant to Section 4, the Adviser shall pay the Sub-Adviser compensation at an annual rate based on a percentage of the average daily net assets of each Fund as follows: Rate PureFunds ISE Cyber Security ETF A fee that is the greater of (1) $20,000 per annum or (2) 0.05% per annum of the average daily net asset of the Fund, calculated daily and paid monthly. PureFunds ISE Big Data ETF A fee that is the greater of (1) $20,000 per annum or (2) 0.05% per annum of the average daily net asset of the Fund, calculated daily and paid monthly. PureFunds ISE Mobile Payments ETF A fee that is the greater of (1) $20,000 per annum or (2) 0.05% per annum of the average daily net asset of the Fund, calculated daily and paid monthly. FACTOR ADVISORS, LLC By: /s/ Samuel Masucci, III Name: Samuel Masucci, III Title: CEO PENSERRA CAPITAL MANAGEMENT, LLC By: /s/ Dustin Lewellyn Name: Dustin Lewellyn Title: Chief Investment Officer
